PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/147,835
Filing Date: 5 May 2016
Appellant(s): Helgesen et al.



__________________
Brett Lovejoy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 Feb 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 Aug 2021 from which the appeal is taken is being maintained by the examiner.
The following grounds of rejection are applicable to the appealed claims:
Claims 1–3, 5, 7–14, 16, 18, 106–110 and 112 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 10–14, 106, 108, 109 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over Meng, et al. (International Conference on Field-Programmable Technology 2012); McCaffrey, et al. (US 2013/0143206); Tomaney, et al. (US 2009/0024331); and McGowan (US 2004/0257374).
Claims 2, 3, 5, 7–9 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Meng, McCaffrey, Tomaney and McGowan as applied to claim 1, and further in view of Timmons, et al. ("High-Performance Machine Vision Systems Using Xilinx 7 Series Technology" 2014).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meng, McCaffrey, Tomaney and McGowan as applied to claim 1, and further in view of Lindholm, et al. (IEEE Micro 2008).
Claims 106–108 are rejected under 35 U.S.C. 103 as being unpatentable over Meng, McCaffrey and McGowan as applied to claim 1, and further in view of Steinfadt, et al. (US 2012/0239706; previously cited).
The rationales for these rejections may be found in the final Office action of 17 Aug 2021.


(2) Response to Argument
A. Rejection of claims 1–3, 5, 7–14, 16, 18, 106–110 and 112 under § 112(b)
With respect to the rejection of claim 1, Appellant reiterates the claim language asserts that "the order of the intensity values within an individual frame is ordered in accordance with the two-dimensional spatial arrangement" (p. 17).
Simply repeating the claim language does not establish that the claim distinctly claims the subject matter of the invention.  Claim 1 states that the image sensor comprises "pixels in a two-dimensional spatial arrangement".  Further stated in claim 1, "a stream of serialized sensor data" is obtained from this sensor.  "Serialized sensor data" is, by definition, ordered data.  Serializing data from "a two-dimensional spatial arrangement" of pixel sensors necessarily results in an ordered set of data that came from a two-dimensional array of pixels.
The further statement in the claim that "wherein each frame is ordered in accordance with the two-dimensional spatial arrangement" renders the claim ambiguous, because it is not clear whether this statement is superfluous description of a characteristic of the data stream, or whether it implies a specific order.  The phrase "in accordance with" is so broad and non-specific that it encompasses every possible way that the data could be ordered.  But its recitation within the claim, and the plain meaning according to a person of ordinary skill in the art, suggests that Applicant intends some kind of specific ordering; e.g. row-major or column-major.  So the claim is indefinite because it is unclear whether the broadest interpretation of the claim — that the statement "each frame is ordered in accordance with the two-dimensional spatial arrangement" is superfluous — is a reasonable interpretation.
With respect to the rejection of claim 110, Appellant asserts that "the rejected limitations of claim 110 limit these programming instructions" (p. 17).
The examiner does not dispute that the language of claim 110 limits the programming instructions.  The claim does not distinctly claim the subject matter of the invention because the i.e. "450 megabytes per second") between two computing devices (i.e. the "image sensor" and the "primary analysis coprocessor card") is affected not just by the programming instructions controlling the two devices, but also by the hardware link between the devices.  So claim 110 does not distinctly claim the subject matter of the invention because it is not clear whether claim 110 also implicitly limits the hardware link between the image sensor and the primary analysis coprocessor card.
Appellant further argues that "if [claim 1] satisfies 35 USC § 112(b), so does [claim 110]" (p. 18).
This argument improperly conflates frame rate with data rate.  Claim 1 recites "100 frames per second", but does not define how much data each frame uses.  Transmitting frames of 100×100 resolution with 8-bit pixel depth — as in Meng (p. 38, top of col. 1; p. 39, mid. of col. 2) — at 100 fps requires 1 megabyte per second bandwidth.  Transmitting frames of 7680×4320 resolution with 30-bit pixel depth (e.g. 8K HDR video) at 100 fps requires 12,442 megabytes per second bandwidth.  Because claim 1 does not impose any limitations on the frame data, it does not impose any implicit limitations on the hardware link that performs the function of "directly and continually inputting the stream of serialized sensor data at a rate of at least 100 frames per second": the frame data rate can be adjusted to fit the hardware link bandwidth and vice versa.  But claim 110 recites a specific bandwidth, which suggests, but does not make clear, a limitation on the hardware link that performs "directly and continually inputting the stream of serialized sensor data at a rate of at least 100 frames per second".

B. Rejection of claims 1, 10–14, 106, 108, 109 and 112 under § 103
Appellant discusses the teachings of Meng and McCaffrey, arguing that "the FPGA of Meng and the optodes 42 and analytic groups (optode groups) 46 of McCaffrey cannot be fairly combined to disclose Applicant's claimed elements" (p. 25).
This argument ignores relevant teachings of Meng, and is inconsistent with the examiner's rationale for obviousness.  Appellant's assertion that "it is [processed] pulses, not raw sequencing data, 
McCaffrey teaches that the optode comprises optical sensing elements (810 @ Fig. 2; 0063), and that "the sensor elements are coupled to appropriate electronic components, such as busses and interconnects, that make up the overall sensor or camera. The electronic components can also include processing elements for processing the signal from the detectors" (812 @ Fig. 2; 0063).  Regarding these "processing elements", McCaffrey further teaches that "each analytical group [i.e. optode or optode array] is optionally configured for compression, digitization, and serialization of the data from the respective analytical devices" (0132), and then the data processed by the optodes is passed on to an FPGA (0133).
But in the system of Meng, the FPGA receives the raw digital video data directly from the sensor, and processes the raw digital video data (p. 40 § V.A, Fig. 3).  So when the system of Meng is used to process the image data of McCaffrey, the optode electronics can be reduced to only the components necessary to digitize the optical signal and transfer the series of image frames (i.e. raw digital video) to the FPGA; i.e. the components in McCaffrey that are equivalent to the video camera in Meng.  McCaffrey explicitly states that performing the further "compression, digitization, and serialization of the data from the respective analytical devices" is an optional function of the optode electronics, indicating that the structures that perform these functions are non-essential, and that their omission is straightforward.  Hence, in the combination of Meng and McCaffery, these optode electronics that perform the further signal processing (e.g. pulse signal extraction; cf. Brief, p. 25) can be KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 at 420 (2007)).  Both Meng and McCaffrey demonstrate that performing the necessary electrical and software engineering is within the ordinary skill of this art.  Hence, Appellant has ignored relevant teachings of Meng and argued against a position that is inconsistent with the examiner's rationale, which does not show that the rejection is erroneous or improper.
Appellant further "submits that the Examiner has not identified any support within Tomaney for the proposition that consecutive images from an image sensor are assembled into a movie" (p. 26).  In support of this argument, Appellant asserts that the cited teachings of Tomaney "would lead one of skill in the art to reason that … one should collapse or combine signal data from different pixels prior to extracting them from the detector array, and form, from this, a series of individual movies or traces" (p. 27).
This argument conflates two different procedures taught by Tomaney, and draws a conclusion from them that is directly contradicted by the teachings of Tomaney.
Appellant has conflated steps of the "gridding" procedure, which calibrates "the position upon the detector at which the different signals from each signal source are imaged" (0100–0104), with the signal extraction procedure (0098, 0117–0119), in which "signal data is associated with a particular signal source, e.g., waveguide, in the array based upon the positional data obtained during the calibration process" (0117).  The images must be gridded during the calibration procedure because each image shows a 2-dimensional array of many waveguides, each of which corresponds to a separate 2-dimensional region of pixels within the image (e.g. Figs. 6, 7).  The image regions identified during the calibration step are then used in the signal extract step, but the two procedures are distinct.

First, Tomaney teaches stacking images: "the signal intensity at the image location that corresponds to a particular spectral signal from a particular signal source is plotted and/or monitored as a function of time, to provide a time resolved trace of signal activity of a given color for a given waveguide" (0118).  A time series of separate images is an image stack.
Second, Applicant's interpretation of the statement that "one should collapse or combine signal data from different pixels prior to extracting them from the detector array" is inconsistent with the teachings of Tomaney: "the signal data represented in each trace is an aggregate signal of the particular pixels associated with a given spectral component of the signal" (0119).  So Tomaney teaches that the signal traces are extracted from pixel regions within the signal data.  Regarding the "signal data", Tomaney teaches that "data formats for the signal data may comprise any convenient format, including digital image based data formats, such as JPEG, GIF, BMP, TIFF, or other convenient formats, while video based formats, such as avi, mpeg, mov, rmv, or other video formats may be employed" (0063).  All the cited image data formats are two-dimensional images.  All the video formats include two spatial dimensions, and all plain meanings of the term "movie" include two (or more) spatial dimensions.  So both the images and the videos satisfy the claim limitation of a "two-dimensional spatial arrangement" of data.  Hence, the system of Tomaney generates "signal data in image or movie format" (502 @ Fig. 5), and then extracts signal traces from that signal data (0098).  So the teaching that "one can collapse or combine the signal data from the different pixels prior to extracting it from the detector array" (Tomaney 0101; cf. Brief, p. 27) does not mean that Tomaney does not satisfy the limitation of image 
Appellant further asserts that "claim 1 specifies that the transposition is from a two-dimensional spatial arrangement into a temporal arrangement for each corresponding plurality of reaction cell chunks" and that "Tomaney provides no basis to modify the combination of Meng and McCaffrey to use a first primary analysis coprocessor to transpose in the manner set forth in [Appellant]'s claim 1" (p. 27).
Claim 1 recites "transpos[ing] the frame-by-frame intensity values … from the two-dimensional spatial arrangement into a corresponding plurality of reaction cell chunks, … representing movie data of a corresponding plurality of pixel intensity values".  The specification further describes "the PA custom coprocessor continually receives the stream of serialized sensor data and transposes the frame-by-frame intensity values into reaction cell chunks, each representing movie data of the pixel intensity values of a  corresponding reaction cell across the frames over a predetermined time window" (¶ 0055) and that "the reaction cell chunks … each represent movie data of the intensity values of the set of pixels assigned to a  corresponding reaction cell across the frames" (¶ 0056).  So while a "frame" is a single image of all the reaction cells at one point in time, a "chunk" is a series of smaller images, each smaller image extracted from the series of frames, and each chunk showing a single reaction cell over a period of time.
Contrary to Appellant's assertions, Tomaney teaches this procedure.  "During the gridding step, the position of each waveguide image in the intra-row dimension is determined" (0104). "The image positions are then used in subsequent processing to associate a given set of signal data to a given waveguide, and consequently a given extension reaction, and to permit collapsing of image data from a i.e. reaction cell).  For the temporal axis of the chunk, "the signal intensity at the image location that corresponds to a particular spectral signal from a particular signal source is plotted and/or monitored as a function of time" (0118).  Hence, Tomaney teaches a series of small images, each showing a single waveguide/reaction cell; i.e., a "chunk".  In combination with Meng and McCaffrey, this chunk is processed in the manner recited by the claim.

C. Rejection of claims 2, 3, 5, 7–9 and 110 under § 103
Appellant's arguments (p. 28) are not persuasive because, as explained above, the rejection of claim 1 over Meng, McCaffrey, Tomaney and McGowan is proper.

D. Rejection of claims 16 and 18 under § 103
Applicant argues that "nowhere in Meng in Lindholm [sic] is there any teaching or suggestion of passing data tiles, not the individual cell chunks within them, in order to the plurality of second processors as the second processors become available" (p. 28).
This argument is based on an improper interpretation of the claim scope.  In claim 16, the buffer is partitioned into tiles; the data are not.  The "buffer" is the physical memory device, which claim 16 partitions "into a set of tiles".  The "tiles" are separate, smaller, memory devices that are aggregated to form the larger buffer; e.g. a set of individual memory chips connected to yield greater memory capacity (see specification ¶ 0095).  Lindholm teaches that each streaming multiprocessor has a block of shared memory (p. 42, Fig. 2; p. 43 § "Streaming multiprocessor").  These blocks in aggregate constitute the claimed "buffer", so the individual blocks constitute the claimed "tiles".  Filling these data blocks/tiles 
Applicant further asserts that "a processor within a multiprocessor is not a logical core" and "a virtual thread of a processor is not a physical slot of a SIMD register" (p. 29).
These assertions are based on an improper interpretation of the claim scope, because they improperly import exemplary descriptive language from the specification into the claims (see Brief, p. 29).  The disclosure of logical cores and SIMD registers in the PA coprocessor (specification ¶ 00119) is predicated on the assumption that the PA coprocessor is an "Intel Many Integrated Core Architecture coprocessor (i.e., Xeon PhiTM)" (¶ 0041; see also ¶ 0073).  While such a manycore processor may be the preferred embodiment of the invention, the claims are not limited to any particular hardware structures that implement the logical cores or physical slots of SIMD registers.
The specification further states that for the PA coprocessor, "as an alternative to the Xeon Phi cards, GPU technology could be used" (¶ 0041).  Hence, claim 18 must be interpreted as also encompassing GPU implementations.  Lindholm teaches that a GPU has multiple "streaming multiprocessor" (p. 40 § "Tesla architecture"), which are the structures that implement logical cores in a GPU.  Lindholm further teaches that each streaming multiprocessor simultaneously executes 32 parallel threads using a single instruction (p. 44, col. 1), which is the structure that implements SIMD registers in a GPU.  Hence, while the structures taught by Lindholm use different terms than the claims, they nonetheless satisfy the claim limitations.

E. Rejection of claims 106–108 under § 103
Appellant's arguments (p. 30) are not persuasive because, as explained above, the rejection of claim 1 over Meng, McCaffrey, Tomaney and McGowan is proper.


Respectfully submitted,
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631  
                                                                                                                                                                                                      /GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.